Citation Nr: 1208058	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  11-18 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a fractured left leg.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1964 to January 1967; he was awarded the Parachutist Badge.  The appellant subsequently served on active duty from July 1969 to February 1970, when he received a hardship discharge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's attempt to reopen his claim of entitlement to service connection for a lumbar spine disorder.

In December 2011, a videoconference hearing was held between the Board in Washington, DC and the Cleveland RO before the undersigned Veterans Law Judge.  The transcript from that hearing is included in the claims file.

In connection with that hearing, the appellant submitted additional private medical evidence.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant has submitted a written waiver of review of the newly submitted private medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

The Board notes that the appellant's claim for service connection for a lumbar spine disorder was originally denied in a February 1991 rating decision; the appellant was notified of the denial that same month but he did not appeal the denial.  The basis of the denial was that, while the appellant's service medical records revealed treatment for the fractured left leg, no complaints or findings relative to the back were included in the service medical records and because the back condition was not related to the service-connected left leg disability.  The appellant submitted additional evidence in November 1991, and a rating decision was issued, in December 1991, that continued the previous denial.  The appellant was notified of the denial that same month, but he did not appeal that denial.  The December 1991 rating decision represents the last final action on the merits of the lumbar spine disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The appellant thereafter submitted a claim to reopen the matter in July 1996.  This was denied by a rating decision issued in July 1996; the appellant was notified of the denial that same month, but he did not appeal the denial.  The appellant attempted to reopen the claim again in September 1997.  The RO denied reopening in a rating decision issued in January 1998, which the Veteran appealed.  In June 1999, the Board upheld the denial of the reopening of the claim by the RO.  The appellant did not appeal the Board's denial.

In December 2008, the RO granted service connection for disabilities of the right knee, the left knee and the right hip.  The appellant submitted a request to reopen his back claim in August 2009, which the RO denied in a rating decision issued in June 2010.  As reflected in the June 2011 Statement of the Case (SOC), the RO indicated that it had reopened the lumbar spine disorder claim and engaged in a de novo review of that issue.  However, before reaching the merits of the appellant's claim for service connection for a lumbar spine disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The June 1999 Board decision represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a lumbar spine disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the June 1999 Board decision constitutes new and material evidence.

FINDINGS OF FACT

1.  In a written statement received at the RO in December 2008, and prior to the promulgation of a Board decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for the service-connected fractured left leg disability.

2.  The appellant's claim of entitlement to service connection for a lumbar spine disorder was originally denied in a February 1991 rating decision and confirmed in a December 1991 rating decision; notice was given to him in December 1991, and he did not complete the procedural steps necessary to appeal the denial.

3.  The reopening of the claim was denied in a July 1996 rating decision; the appellant was notified of the denial of reopening in a notice letter issued in that same month, but he did not appeal the denial.

4.  The Board denied reopening of the claim in June 1999, and the appellant did not appeal that denial.

5.  The evidence received since the final unfavorable Board decision of June 1999, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the lumbar spine disorder service connection claim.

6.  The aggregate evidence of record is in relative equipoise as to whether the appellant has a lumbar spine disorder that is related his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an evaluation in excess of 10 percent for the fractured left leg residuals disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The June 1999 Board decision that denied the reopening of the appellant's claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100, 20.1104 (2011).

3.  Giving the benefit of the doubt to the Veteran, a lumbar spine disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In September 2008, the Veteran filed a substantive appeal (VA Form 9) with respect his claim of entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a fractured left leg.  A written statement from the appellant, dated in December 2008, reveals that the appellant withdrew his appeal for his claim of entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a fractured left leg.  Therefore, the appeal as to the left leg fracture increased rating claim has been withdrawn.  See 38 C.F.R. § 20.204.

Since the Veteran has withdrawn his appeal as to the left leg disability increased rating claim on appeal, there remain no allegations of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim for entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a fractured left leg.  Therefore, the issue of an increased rating in excess of 10 percent for the left leg disability is dismissed, without prejudice.

II.  Lumbar spine claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a lumbar spine disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the issue of entitlement to service connection for a lumbar spine disorder is being granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening and granting of the lumbar spine disorder service connection claim, such error was harmless and will not be further discussed.

B.  The Merits of the Claim

The appellant contends that he injured his lumbar spine in the same incident in service wherein he fractured his left leg during a parachute jump.  In the alternative, he argues that his lumbar spine pathology was either caused by his service-connected disabilities (right hip, right knee, left knee, left lower leg) or aggravated by his service-connected disabilities.

1.  New and material evidence 

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The June 1999 Board decision, in which the reopening of the appellant's lumbar spine disorder service connection claim was finally disallowed, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the Board decision within the time period allowed.  

The June 1999 Board decision is also the last time the appellant's lumbar spine disorder claim was finally disallowed on any basis; that Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the June 1999 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a lumbar spine disorder was denied in essence because his service medical records did not indicate that any diagnosed lumbar spine condition existed during service or within one year of service separation and because the medical evidence of record did not reveal any nexus between a service-connected disability and the lumbar spine condition; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010),

The evidence considered by the Board in making its June 1999 decision included such evidence as the appellant's DD Forms 214; his service medical treatment records; his November 1970 VA Form 21-526; VA medical treatment records dated between 1990 and 1996; the reports of the VA medical examinations conducted in December 1970, February 1977, December 1990, November 1993, and December 1997; private medical records from multiple providers dated between 1990 and 1997; and written statements submitted by the appellant and his representative.  The evidence added to the record subsequent to the issuance of the June 1999 Board decision includes the appellant's service personnel records; written statements from the appellant and his representative; VA treatment records dated between 2007 and 2011; the reports of VA medical examinations conducted in May 2007, December 2008, and July 2009; private medical treatment records from various providers dated between 2007 and 2011; a July 2008 letter and a November 2010 letter from a private orthopedic surgeon; the transcript from the October 2010 personal hearing held at the RO; and the December 2011 videoconference hearing transcript.

The appellant's service medical records were negative for complaints or findings regarding a back disorder.  The appellant, in a VA Form 21-4138 he submitted in September 1990, reported that his back did not bother him until 1985.  Private physician letters dated in October 1990, November 1993, and February 1994, reflect that the appellant had experienced post-service injury to his back in 1985, as well as twice in 1988, and further re-injuries after 1990.  Those letters, consistent with VA examination reports of record, established a diagnosis of degenerative disc disease of L4-L5 and L5-S1 with internal disc disruption.  The 1993 and 1994 letters include medical opinions that the appellant's degenerative disc disease was present prior to, and was aggravated by, his industrial injuries of 1985, 1988, and 1992.  Those letters, however, are silent as to the etiology or date of onset of any degenerative disc disease prior to 1985.  A retirement notification letter reflects that the appellant was granted disability retirement from the United States Postal Service (USPS) in 1993.  An August 1997 private physician letter reflects a history of low back pain since 1988, with an impression of lumbar spine degenerative disc disease, facet arthritis, lumbar sprain/strain injury, bulging discs at L4-5 and L5-S1, and an opinion that an injury in December 1991 was a recurrence of a previous injury.  In a September 1997 written statement, the appellant reported that he had injured his back in service at the same time he fractured his left leg when he hit the ground hard while parachuting.  VA outpatient treatment records dated between 1990 and 1996 reflect that the appellant had complained of back pain since 1988.  A September 1996 VA X-ray report disclosed the presence of arthritic changes of the lumbosacral spine with narrowed disc spaces between L4-L5 and L5-S1.

VA and private treatment records dated after the June 1999 Board decision reveal that the appellant continues to receive treatment for his complaints of low back pain.  The appellant has continued to state his contentions that his low back condition is related to service, including by way of secondary service connection.  A July 2008 letter from one of the appellant's treating physicians, an orthopedist, stated that the appellant had noticed increasing pain in his left leg and low back since the in-service left leg fracture.  The physician opined that the appellant's ongoing disability and impairment, including degeneration of the low back, were precipitated by and aggravated by his experience as a paratrooper in service.  The physician explained that parachute landings cause trauma to the lower extremities and to the spine.  In the appellant's case, there was documented evidence of such trauma (left leg fracture).  The physician also opined that the appellant's accelerated osteoarthritis of the knees, right hip and lumbar spine were most likely a result of the service-connected disability.  The doctor noted that the appellant had not incurred any subsequent major trauma that could account for all this additional disability.  In a November 2010 letter, this doctor stated that the back pathology was not caused by the post-service industrial accident.

The appellant was afforded a VA medical examination in May 2010.  He stated that he had experienced some back pain at the time of the left leg fracture in service.  He also stated that he had experienced progressive problems with his back over the years.  

The appellant testified at his October 2010 personal hearing at the RO that he had noticed problems with his back as he got older and prior to his industrial accidents.  He said that he had served as a paratrooper and that when landing from a jump, his knees and lower back acted as shock absorbers.  The appellant provided similar testimony during his December 2011 Board videoconference hearing.

The Board notes that service connection for the appellant's right hip and right and left knees was granted in a rating decision issued in December 2008.  The grant of service connection for these three disabilities was effective in June 2008, and was based, in part, on the July 2008 private physician opinion that the current pathology was related to the in-service parachute jumps.  A similar opinion from a VA physician, dated in September 2008, was also cited in the grant of service connection for the knees and right hip.

The Board also notes that the appellant is competent to report that he experienced back pain during service, as well as the same sort of back pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the appellant has undergone clinical evaluations which confirm the diagnoses of lumbar degenerative joint disease and lumbar spine degenerative disc disease and there are clinical opinions indicating that the onset of the appellant's current lumbar spine pathology was during his active military service and related to his activities as a paratrooper.  As stated earlier, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  

In light of the fact that the appellant has a current diagnosis of lumbar spine pathology that has been related to service by a medical opinion, and in light of the fact that he is competent to provide information about the onset and continuity of his low back symptomatology, the evidence of record added since the June 1999 Board decision tends to show that the appellant's lumbar spine pathology began during his active military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the June 1999 Board decision provides relevant information as to the question of whether the appellant incurred a lumbar spine disorder during his active military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a lumbar spine disorder.  With the claim having been reopened, the service connection claim is addressed in the section which follows.

2.  Service Connection

Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994).  The Board finds a de novo review appropriate; enough evidence is contained in the case file to render a decision favorable to the Veteran. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Certain listed diseases, including arthritis, will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's lumbar spine pathology to service.  The May 2010 VA medical examination report indicates that it is less likely than not that the appellant's current lumbar spine complaints were related to service and referenced the post-service back injuries incurred in the 1980s.  One of the appellant's treating orthopedists has submitted medical opinions to the contrary and he links the appellant's current lumbar spine pathology to his in-service parachute jumps, including the one that shattered his left lower leg, and not to a post-service accident.

In addition, there are private medical opinions of record that indicate that the appellant had lumbar spine pathology that pre-dated his USPS injury of 1985.  Furthermore, a September 1988 private lumbar spine x-ray report included a clinical impression of moderate degenerative changes at the L5-S1 level which were described as having "increased markedly since the previous examination."  That previous examination had occurred in November 1974, which indicates that there had been some clinical reason that the appellant underwent a radiographic examination of his lumbar spine in November 1974, and that some degenerative changes at the L5-S1 level were radiographically documented in November 1974.  Thus, there is clinical evidence that tends to show that the appellant had lumbar spine pathology within a few years of his service separation and before any post-service industrial accident occurred.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed lumbar spine pathology had its onset during his active military service.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed lumbar spine pathology is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for a lumbar spine disorder. 


ORDER

The appeal as to the Veteran's claim of entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a fractured left leg is dismissed.

The claim for service connection for a lumbar spine disorder is reopened, and service connection for the appellant's lumbar spine disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


